               Case 6:19-bk-00511-KSJ       Doc 627     Filed 01/30/20    Page 1 of 9




                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION
                                      www.flmb.uscourts.gov
 In re:                                                 CASE NO.: 6:19-bk-00511-KSJ

 IPS WORLDWIDE, LLC,                                    CHAPTER 11

                    Debtor.                             HEARING ON CONFIRMATION SCHEDULED
                                                        FOR FEBRUARY 3, 2020 AT 2:00 P.M.
                                               /


                        AMENDED MOTION FOR CRAMDOWN
                                  Class 4 - Equity Interests
       [Correcting Doc No. 626, paragraph 6 to state Class 3- General Unsecured Claims]

          ALEX D. MOGLIA, CHAPTER 11 TRUSTEE (“Trustee”) of IPS Worldwide, LLC (the

“Debtor”), moves this Court for confirmation of its Plan of Liquidation, pursuant to § 1129(b) of

the Bankruptcy Code, notwithstanding the nonacceptance by Class 4-Equity Interests, as grounds

therefor, states:

          1.     On January 25, 2019 (the “Petition Date”), IPS Worldwide, LLC (the “Debtor”)

filed its petition for relief under Chapter 11 of the Bankruptcy Code.

          2.        On April 5, 2019, the Court entered an order granting the motions of the U.S.

Trustee (Doc. No. 227) and creditor, Stanley Black & Decker, Inc. (Doc. No. 290) for the

appointment of a Chapter 11 trustee in the Debtor’s bankruptcy case. That same day, Alex D.

Moglia was appointed to serve as Chapter 11 Trustee for the Debtor (Doc. No. 291).

                                         JURISDICTION AND VENUE

          3.     This Court has jurisdiction under 28 U.S.C. § 1334, 11 U.S.C. § 1122, and the

Blanket Referral Order of the Chief Judge of the United States District Court for the Middle

District of Florida.

          4.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(L) and is a contested

matter governed by Federal Rule of Bankruptcy Procedure 9014.
              Case 6:19-bk-00511-KSJ       Doc 627     Filed 01/30/20     Page 2 of 9




                           FACTUAL AND PROCEDURAL BACKGROUND

        5.      On December 16, 2019, Trustee filed the Amended Disclosure Statement (the

“Disclosure Statement”) (Doc No. 588), and the Amended Plan of Liquidation (“Plan”) (Doc

No. 589). On September 28, 2012, the Court entered an order conditionally approving Debtor's

Disclosure Statement and setting a hearing on the Disclosure Statement and confirmation of the

Plan for February 3, 2020 (Doc No. 590) (“Order”).

        6.      As of the Ballot Deadline, Class 3-General Unsecured Claims had voted in favor of

the Plan. Classes 1 and 2 had not voted but are unimpaired and, thus, are deemed to accept the

Plan.

        7.      Class 4 consists of the Equity Interests in Debtor. The Equity Interests are being

extinguished.

        8.      On February 3, 2020, this Court will hold a hearing to consider confirmation of the

Plan (“Confirmation Hearing”), at which time it is expected that the Court will find that all

requirements for confirmation have been met except the requirement that all Classes of Interests

have accepted the Plan.

                                               CRAMDOWN

        9.      When all requirements for confirmation of a liquidation plan are met except for

§1129(a)(8), the Bankruptcy Court must confirm the plan despite the objection of the impaired

class or classes so long as the plan does not discriminate unfairly and is fair and equitable with

respect to the impaired classes. See, In re Bonner Mall Partnership, 2 F.3d 899 (9th Cir. 1993).

        10.     As set forth in the Confirmation Affidavit of Alex D. Moglia, Chapter 11 Trustee

(“Confirmation Affidavit”) and the Ballot Tabulation (both filed on January 29, 2020, Class 4 did




                                                 2
             Case 6:19-bk-00511-KSJ        Doc 627      Filed 01/30/20     Page 3 of 9




not vote. Trustee asserts that the Plan treatment is fair and equitable as to all classes of claims

and interests and does not discriminate unfairly as to such claims and interests.

       11.     As to Class 4 under the Plan, Equity Interests are being extinguished; however, no

holder of a junior interest shall retain any interest. As such, treatment of the Class 4 Claims

satisfies the requirements of 11 U.S.C. 1129(b)(2)(C)(ii).

       WHEREFORE, Trustee respectfully requests this Court grant its motion for confirmation

of its Plan of Liquidation, pursuant to Section 1129(b) of the Bankruptcy Code, notwithstanding

the nonacceptance by the Holders of the Class 4 Claims, and for such other and further relief as is

just and proper under the circumstances.

       RESPECTFULLY SUBMITTED this 30th day of January 2020.

                                                  /s/ R. Scott Shuker
                                                  R. Scott Shuker, Esq.
                                                  Florida Bar No. 984469
                                                  rshuker@shukerdorris.com
                                                  121 S. Orange Avenue, Suite 1120
                                                  Orlando, Florida 32801
                                                  Tel: 407-337-2060
                                                  Fax: 407-337-2050
                                                  Attorneys for Trustee




                                                 3
           Case 6:19-bk-00511-KSJ          Doc 627     Filed 01/30/20     Page 4 of 9




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov
 In re:                                                CASE NO.: 6:19-bk-00511-KSJ

 IPS WORLDWIDE, LLC,                                   CHAPTER 11

                Debtor.
                                             /


                                      Certificate of Service

        I HEREBY CERTIFY that a true copy of AMENDED MOTION FOR CRAMDOWN,
together with any exhibits, has been furnished electronically via the Court’s CM/ECF system to
those parties requesting such notice and/or U.S. first-class mail, postage prepaid, to: all parties
who have requested notice in this case, including: Chapter 11 Trustee, Alex D. Moglia, Moglia
Advisors, 1325 Remington Road, Suite H, Schaumburg, IL 60173; ExFreight Zeta, LLC, c/o
Michael A. Kaufman, Esq., 1615 Forum Place, Suite 3A, West Palm Beach, FL 33401,
michael@mkaufmanpa.com; Debtor, c/o Scott W. Spradley, Esq., Law Offices of Scott W.
Spradley, P.A., 109 S. 5th Street, Flagler Beach, Florida 32136; Maria Yip, Examiner, c/o Tiffany
Paynee Geyer, Esq., tpaynegeyer@bakerlaw.com, Baker Hostetler LLP, 200 S. Orange Avenue,
Suite 2300, Orlando, Florida 32801; Counsel for Creditors Committee, Rafael X. Zahralddin-
Aravena, Esq., Elliott Greenleaf, P.C., 1105 N Market Street, Suite 1700, Wilmington, DE
19801, rxza@elliotgreenleaf.com; Eric M. Sutty, Elliot Greenleaf, P.C., 1105 N. Market Street,
Suite 1700, Wilmington, DE 19801, ems@elliotgreenleaf.com; Bradley M. Saxton, Esq. and Ryan
E. Davis, Esq., Winderweedle, Haines, Ward & Woodman, PA, 329 Park Avenue North, 2nd Floor,
Winter Park, FL 32789, bsaxton@whww.com; rdavis@whww.com; Audrey M. Aleskovsky and
Charles R. Sterbach, Office of the United States Trustee, 400 W. Washington Street, Suite 1100,
Orlando, Florida 32801, audrey.m.aleskovsky@usdoj.gov; Charles.r.sterbach@usdoj.gov;; and to
the LBR 1007-2 parties-in-interest matrix, as shown on the matrix attached to the original response
filed with the Court, on this 30th day of January 2020.

                                                 /s/ R. Scott Shuker
                                                 R. Scott Shuker, Esquire
                                Case 6:19-bk-00511-KSJ       Doc 627          Filed 01/30/20   Page 5 of 9
Label Matrix for local noticing                Mark E Freedlander                               IPS Worldwide, LLC
113A-6                                         McGuireWoods LLP                                 265 Clyde Morris Blvd, Ste 100
Case 6:19-bk-00511-KSJ                         Tower 260                                        Ormond Beach, FL 32174-8137
Middle District of Florida                     260 Forbes Avenue
Orlando                                        Pittsburgh, PA 15222-1853
Thu Jan 30 11:38:09 EST 2020
Jonathan S Quinn                               Eric M Sutty                                     Craig A. Wolfe
Neal, Gerber & Eisenberg, LLP                  Elliott Greenleaf, P.C.                          Morgan, Lewis & Bockius LLP
Two North LaSalle Street, Suite 1700           1105 N. Market Street, Suite 1700                101 Park Avenue
Chicago, IL 60602-4000                         Wilmington, DE 19801-1228                        New York, NY 10178-0060


AREP Eight Tower Bridge LLC                    Aclara Meters LLC                                Advanced Business Capital
c/o Zachary J. Bancroft, Esq.                  c/o James A. Timko, Esq.                         d/b/a Triumph Business
Baker Donelson, et al.                         Shutts & Bowen LLP                               c/o Ullman & Ullman, P.A.
200 S. Orange Ave., Ste. 2900                  300 S. Orange Ave., #1600                        7700 W. Camino Real, Ste 401
Orlando, FL 32801-3448                         Orlando, FL 32801-3382                           Boca Raton, FL 33433-5543

Alcoa Corporation                              Alex D. Moglia, Chapter 11 Trustee               Arcelor Mittal
201 Isabella St. Ste. 500                      Moglia Advisors                                  250 W US HIghway 12
Pittsburgh, PA 15212-5858                      1325 Remington Road, Suite H                     Burns Harbor, IN 46304-9727
                                               Schaumburg, IL 60173-4815


Arconic, Inc.                                  Atkore International                             Atkore International, Inc.
Arconic Corporate Center                       16100 S Lathrop Avenue                           c/o Jordi Guso, Esq.
201 Isabella St.                               Harvey, IL 60426-6021                            Berger Singerman LLP
Pittsburgh, PA 15212-5858                                                                       1450 Brickell Avenue, Suite 1900
Attn: Melanie Smith, Legal Dept.                                                                Miami, FL 33131-5319

Bio-Rad Laboratories                           Bossard, Inc.                                    Bossard,Inc.
1000 Alfred Nobel Drive                        Stephanie C. Lieb, Esq.                          909 W. Pinnacle Peak Road
Hercules, CA 94547-1898                        101 East Kennedy Boulevard, Suite 2700           Phoenix, AZ 85027-1419
                                               Tampa, Florida 33602-5150


Colgate Palmolive Company                      Conduent Business Services, LLC                  Conduent Business Services, LLC
c/o Stephanie Lieb                             KELLEY KRONENBERG ATTORNEYS AT LAW               c/o KELLEY KRONENBERG ATTORNEYS AT LAW
101 E. Kenneday Boulevard                      c/o Dennis LeVine, Esquire                       1511 N. Westshore Blvd., Suite 400
Suite 2700                                     1511 N. Westshore Blvd., Suite 400               Tampa, FL 33607-4596
Tampa, FL 33602-5150                           Tampa, FL 33607-4596

Conduent, Inc., fka Xerox Business Services,   Delgado & Romanik, PLLC                          Elo Touch Solutions
fka Affiliated Computer Services, Inc.         c/o Jonathan M. Sykes, Esquire                   670 N McCarthy Blvd
c/o Larry A. Levick, Singer & Levick PC        200 S Orange Avenue, Suite 800                   Ste. 100
16200 Addison Road, Suite 140                  Orlando, FL 32801-6404                           Milpitas, CA 95035-5119
Addison, TX 75001-5377

Exfreight Zetz, LLC                            Gibraltar Industries, Inc.                       Gilbraltar Industries
c/o Michael A. Kaufman, Esq.                   c/o Aaron A. Wernick, Esq.                       3556 Lake Shore Road
1615 Forum Place, Suite 3A                     Furr Cohen, PA                                   Buffalo, NY 14219-1485
West Palm Beach, Florida 33401-2316            2255 Glades Road, Suite 301E
                                               Boca Raton, FL 33431-7383

GlobalTranz Enterprises, Inc.                  Infineon                                         Integrated Supply Network
c/o Jordan D. Maglich, Esq.                    30805 Santana Street                             2727 Interstate Drive
Quarles & Brady LLP                            Hayward, CA 94544-7030                           Lakeland, FL 33805-2304
101 East Kennedy Blvd., Suite 3400
Tampa, FL 33602-5195
                             Case 6:19-bk-00511-KSJ      Doc 627          Filed 01/30/20   Page 6 of 9
JL French                                  KTM Motorcycles                                  KTM North America Inc
3101 S. Taylor Drive                       30100 Technology Drive                           c/o Justin D Kreindel Esq
Sheboygan, WI 53081-9401                   Murrieta, CA 92563-2542                          Wilson Elser Moskowitz Edelman & Dicker
                                                                                            111 N Orange Ave Ste 1200
                                                                                            Orlando FL 32801-2361

Lawrence M. Kosto, Esq.                    Life Technologies                                Neogen Corporation
Kosto & Rotella, P.A.                      5791 Van Allen Way                               c/o Aaron A. Wernick, Esq.
PO Box 113                                 Carlsbad, CA 92008-7321                          Furr Cohen PA
Orlando FL 32802-0113                                                                       2255 Glades Rd., Ste 301E
                                                                                            Boca Raton, FL 33431-7383

NuVasive, Inc.                             NuVasive, Inc.                                   Office of Unemployment Compensation Tax Serv
Bradley Arant Boult Cummings LLP           c/o Edwin G. Rice                                Department of Labor and Industry
100 N. Tampa Street, Suite 2200            Bradley Arant Boult Cummings LLP                 651 Boas Street, Room 925
Tampa, FL 33602-5809                       100 N Tampa Street, Suite 2200                   Harrisburg, PA 17121-0751
                                           Tampa, FL 33602-5809

R Scott Shuker                             Resource Logistics Group, Inc.                   Rexnord
Latham Shuker Eden & Beaudine LLP          c/o Kenneth G.M. Mather, Esq.                    4701 W. Greenfield Avenue
Post Office Box 3353                       Gunster, Yoakley & Stewart, P.A.                 Milwaukee, WI 53214-5300
Orlando, FL 32802-3353                     401 E. Jackson St, Ste 2500
                                           Tampa, FL 33602-5226

Rexnord Industries, LLC                    Stanley                                          Stanley Black & Decker, Inc.
c/o Jordan D. Maglich, Esq.                1000 Stanley Drive                               c/o Colin S. Baker, Esq.
Quarles & Brady LLP                        Concord, NC 28027-7679                           Greenberg Traurig, P.A.
101 East Kennedy Blvd., Suite 3400                                                          450 South Orange Ave., Suite 650
Tampa, FL 33602-5195                                                                        Orlando, FL 32801-3311

Stanley Black & Decker, Inc.               Stanley Black & Decker, Inc.                     Stanley Black & Decker, Inc.
c/o Greenberg Traurig, P.A.                c/o Greenberg Traurig, P.A.                      c/o I. William Spivey, II, Esq.
Danielle S. Kemp, Esq.                     Mark D. Bloom, Esq.                              GREENBERG TRAURIG, P.A.
101 E. Kennedy Blvd., Suite 1900           333 SE 2nd Avenue                                450 South Orange Ave., Suite 650
Tampa, FL 33602-5148                       Miami, FL 33131-3238                             Orlando, FL 32801-3311

Suez Water Technologies                    Suez Water Technologies and Solutions            Suez WaterTech & Solutions
c/o Glenn Reisman, Esq.                    c/o Glenn M. Reisman                             4636 Somerton Road
Reisman Law Firm LLC                       12 Old Hollow Road, Ste. B                       Feasterville Trevos, PA 19053-6742
12 Old Hollow Road                         Trumbull, CT 06611-5523
Trumbull, CT 06611-5523

TE Connectivity                            TE Connectivity Corporation                      TE Connectivity Corporation, et al.
Attn: Samuel M. Koda, Jr., Esq.            c/o Samuel M. Koda, Jr., Esq.                    c/o James A. Timko, Esq.
2800 Fulling Mill Road                     2800 Fulling Mill Road                           Shutts & Bowen LLP
Middletown, PA 17057-3142                  Middletown, PA 17057-3142                        300 S. Orange Ave., #1600
                                                                                            Orlando, FL 32801-3382

Tranzact Technologies, Inc.                True Value Company, LLC                          Union Pacific Railroad Company
c/o Denise D. Dell-Powell, Esq.            8600 W. Byn Mawr Ave.                            1400 Douglas St. STOP 1580
Burr & Forman LLP                          Chicago IL 60631-3505                            Omaha NE 68179-0002
200 S. Orange Ave., Suite 800
Orlando, FL 32801-6404

Watlow                                     Wayne                                            William G. Davies
12001 Lackland Road                        3814 Jarrett Way                                 c/o Jason W. Johnson
Saint Louis, MO 63146-4039                 Austin, TX 78728-1298                            PO Box 2809
                                                                                            Orlando, FL 32802-2809
                               Case 6:19-bk-00511-KSJ      Doc 627          Filed 01/30/20   Page 7 of 9
XPO Logistics, Inc.                          XPO Logistics, Inc.                              Xerium Technologies
c/o Deborah L. Fletcher, Partner             c/o Leanne McKnight Prendergast                  1401 Capital Blvd
6000 Fairview Road, Suite 1200               12620 Beach Blvd. Suite 3 #126                   Youngsville, NC 27596
Charlotte, North Carolina 28210-2252         Jacksonville, Florida 32246-7130


Xerium Technologies, Inc.                    YRC ENTERPRISE SERVICES, INC.                    YRC Enterprise Services, Inc.
c/o Holmes P. Harden                         c/o Gregory R. Farkas                            YRC, Inc. d/b/a YRC Freight
Williams Mullen                              200 Public Square #3000                          Brian McDowell c/o Holland & Knight LLP
PO Box 1000                                  Cleveland, OH 44114-2381                         200 S. Orange Avenue, Ste 2600
Raleigh, NC 27602                                                                             Orlando, Florida 32801-3461
hharden@williamsmullen.com 27602-1000
YRC Enterprise Services, Inc.                YRC Freight                                      Zekelman Industries
YRC, Inc. d/b/a YRC Freight                  10990 Roe Avenue                                 c/o Frank Martin Wolff, Esq.
Robert Davis c/o Holland & Knight LLP        Overland Park, KS 66211-1213                     Frank Martin Wolff, P.A.
200 S. Orange Avenue, Ste 2600                                                                19 E. Central Blvd., Third Floor
Orlando, Florida 32801-3461                                                                   Orlando, FL 32801-2468

Zekelman Industries, Inc.                    c/o Ullman & Ullman, P.A.                        Zachary J Bancroft +
Attn: Angela Miu                             Michael W. Ullman                                Baker, Donelson, Bearman, Caldwell & Ber
227 W. Monroe St. Ste. 2600                  Jared A. Ullman                                  Caldwell & Berkowitz, PC
Chicago, IL 60606-5082                       7700 W. Camino Real, Suite 401                   P.O. Box 1549
                                             Boca Raton, FL 33433-5543                        Orlando, FL 32802-1549

Paul J Battista +                            Mark D Bloom +                                   Ryan E Davis +
Genovese Joblove & Battista PA               Greenberg Traurig                                Winderweedle Haines Ward & Woodman P.A.
100 Southeast 2nd Street                     333 Avenue of the Americas                       329 Park Avenue North, Second Floor
44th Floor                                   Suuite 4400                                      Winter Park, FL 32789-7421
Miami, FL 33131-2100                         Miami, FL 33131-2176

Jason Ward Johnson +                         Lawrence M Kosto +                               Brian A McDowell +
Lowndes, Drosdick, Doster, Kantor & Reed     Kosto & Rotella, P.A.                            Holland & Knight LLP
Post Office Box 2809                         619 East Washington Street                       Post Office Box 1526
Orlando, FL 32802-2809                       Orlando, FL 32801-2969                           Orlando, FL 32802-1526


David R McFarlin +                           Bradley M Saxton +                               R Scott Shuker +
Fisher Rushmer, PA                           Winderweedle, Haines, Ward & Woodman, PA         Shuker & Dorris, P.A.
390 N Orange Avenue, Suite 2200              329 Park Avenue North, Second Floor              121 South Orange Avenue
Orlando, FL 32801-1642                       Winter Park, FL 32789-7421                       Orlando, FL 32801-3221


Frank M Wolff +                              Jordi Guso +                                     Edwin G Rice +
Latham, Luna, Eden & Beaudine, LLP           Berger Singerman P.A.                            Bradley Arant Boult Cummings LLP
Post Office Box 3353                         1450 Brickell Avenue, 19th Floor                 100 North Tampa Street, Suite 2200
Orlando, FL 32802-3353                       Miami, FL 33131-3444                             Tampa, FL 33602-5809


Mark A Salzberg +                            James J. Webb +                                  Kenneth G M Mather +
Squire Patton Boggs (US) LLP                 Mitrani, Rynor, Adamsky & Toland, PA             Gunster, Yoakley & Stewart, P.A.
2550 M Street, NW                            1200 Weston Road, Penthouse                      401 E. Jackson Street, Suite 2500
Washington, DC 20037-1350                    Weston, FL 33326-1987                            Tampa, FL 33602-5226


Dennis J LeVine +                            Denise D Dell-Powell +                           Deborah L Fletcher +
Kelley Kronenberg, Attorneys at Law          Dean Mead Egerton Bloodworth Capouano            Katten Muchin Rosenman, LLP
1511 N. Westshore Blvd., Suite 400           420 S. Orange Avenue, Suite 700                  401 South Tryon Street
Tampa, FL 33607-4596                         Orlando, FL 32801-4911                           Suite 2600
                                                                                              Charlotte, NC 28202-1934
                                Case 6:19-bk-00511-KSJ      Doc 627        Filed 01/30/20   Page 8 of 9
Alex D Moglia +                               Howard S Toland +                              Glenn M Reisman +
Moglia Advisors                               Mitrani, Rynor, Adamsky & Toland, PA           Reisman Law Firm LLC
1325 Remington Road, Suite H                  1200 Weston Road, Penthouse                    12 Old Hollow Road, Suite B
Schaumburg, IL 60173-4815                     Weston, FL 33326-1987                          Trumbull, CT 06611-5523


Michael A. Kaufman +                          Leanne McKnight Prendergast +                  Traci H Rollins +
Michael A. Kaufman PA                         FisherBroyles, LLP                             Squire Patton Boggs (US) LLP
1615 Forum Place, Suite 3A                    12620 Beach Boulevard, Suite 3 #126            1900 Phillips Point West
West Palm Beach, FL 33401-2316                Jacksonville, Fl 32246-7130                    777 South Flagler Drive
                                                                                             West Palm Beach, FL 33401-6144

Holmes P Harden +                             Esther A McKean +                              Scott W Spradley +
Williams Muller                               Akerman Senterfitt                             Law Offices of Scott W Spradley PA
301 Fayetteville Street                       Post Office Box 231                            PO Box 1
Raleigh, NC 27601-1974                        Orlando, FL 32802-0231                         109 South 5th Street
                                                                                             Flagler Beach, FL 32136-3604

Stephanie C Lieb +                            Justin M Luna +                                Robert E. Kaelin +
Trenam Law                                    Latham, Luna, Eden & Beaudine, LLP             Murtha Cullina LLP
101 East Kennedy Boulevard, Suite 2700        Post Office Box 3353                           CityPlace I
Tampa, FL 33602-5150                          Orlando, FL 32802-3353                         185 Asylum Street
                                                                                             Hartford, CT 06103-3408

Mark E Steiner +                              Danielle S Kemp +                              Tiffany Payne Geyer +
Liebler, Gonzalez & Portuondo, P.A.           Greenberg Traurig, P.A.                        Baker & Hostetler LLP
44 W. Flagler Street, 25th Floor              Bank of America Plaza                          200 S Orange Avenue Suite 2300
Miami, FL 33130-1808                          101 E. Kennedy Blvd., Suite 1900               Orlando, FL 32801-3432
                                              Tampa, FL 33602-5148

Aaron A Wernick +                             Rhys P Leonard +                               Robert W Davis Jr+
Furr & Cohen, P.A.                            Trenam Kemker                                  Holland & Knight, LLP
2255 Glades Road, Suite 301E                  101 East Kennedy Boulevard                     200 S. Orange Avenue
Boca Raton, FL 33431-7383                     Suite 2700                                     Suite 2600
                                              Tampa, FL 33602-5170                           Orlando, FL 32801-3453

Charles R Sterbach +                          Rafael X. Zahralddin-Aravena +                 James A Timko +
Office of the United States Trustee           Elliott Greenleaf                              Shutts & Bowen, LLP
400 W. Washington St., Ste 1100               1105 N Market Street, Ste 1700                 300 S Orange Avenue, Suite 1600
Orlando, FL 32801-2440                        Wilmington, DE 19801-1228                      Orlando, FL 32801-3382


Andrew V Layden +                             Jonathan Sykes +                               Maria M Yip +
Baker & Hostetler LLP                         Burr & Forman LLP                              2 S. Biscayne Blvd, Suite 2690
Suntrust Center - Suite 2300                  200 S. Orange Avenue,                          Miami, FL 33131-1815
200 S. Orange Avenue                          Suite 800
Orlando, FL 32801-3432                        Orlando, FL 32801-6404

Courtney A McCormick +                        Jared A Ullman +                               Daniel A Velasquez +
McGuireWoods LLP                              Ullman & Ullman, P.A.                          Latham, Luna, Eden & Beaudine, LLP
50 North Laura St, Suite 3300                 150 East Palmetto Park Road, Suite 700         Post Office Box 3353
Jacksonville, FL 32202-3661                   Boca Raton, FL 33432-4829                      111 N. Magnolia Avenue, Suite 1400
                                                                                             Orlando, FL 32801-2367

Audrey M Aleskovsky +                         Sean M McDonough +                             Elliot M Smith +
Office of the United States Trustee           Wilson Elser                                   Squire Patton Boggs (US) LLP
George C. Young Federal Building              111 North Orange Avenue, Suite 1200            4900 Key Tower
400 West Washington St, Suite 1100            Orlando, FL 32801-2361                         127 Public Square
Orlando, FL 32801-2210                                                                       Cleveland, OH 44114-1217
                              Case 6:19-bk-00511-KSJ               Doc 627          Filed 01/30/20      Page 9 of 9
Gregory R. Farkas +                                  John F. Kostelnik +                                  George W. Fitting +
Frantz Ward LLP                                      Frantz Ward LLP                                      McGuireWoods, LLP
200 Public Square                                    200 Public Square                                    Tower Two-Sixty
Suite 3000                                           Suite 3000                                           260 Forbes , Suite 1800
Cleveland, OH 44114-2381                             Cleveland, OH 44114-2381                             Pittsburgh, PA 15222-1892

Jason R Alderson +                                   Justin D Kreindel +                                  Samuel M Koda Jr.+
Morgan, Lewis & Bockius LLP                          Wilson Elser Moskowitz Edelman & Dicker              TE Connectivity Corporation
101 Park Avenue                                      111 North Orange Avenue, Suite 1200                  2800 Fulling Mill Road
New York, NY 10178-0060                              Orlando, FL 32801-2361                               Middletown, PA 17057-3142


Jordan D Maglich +                                   Taruna Garg +                                        Larry A Levick +
Quarles & Brady LLP                                  Murtha Cullina LLP                                   Singer & Levick, P.C.
101 East Kennedy Boulevard, Suite 3400               177 Broad Street                                     16200 Addison Road, Suite 140
, FL 33602-5195                                      Stamford, CT 06901-2048                              Addison, TX 75001-5377


Kevin G Schneider +                                  Mark A Berkoff +                                     Note: Entries with a ’+’ at the end of the
Neal, Gerber & Eisenberg, LLP                        Neal, Gerber & Eisenberg LLP                         name have an email address on file in CMECF
Two North LaSalle Street, Suite 1700                 Two North LaSalle Street, Suite 1700
Chicago, IL 60602-4000                               Chicago, IL 60602-4000




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Arcelor Mittal                                    (d)Bio-Rad Laboratories                              (d)Elo Touch Solutions
250 W US Highway 12                                  1000 Alfred Nobel Drive                              670 N McCarthy Blvd.
Burns Harbor, IN 46304-9727                          Hercules, CA 94547-1898                              Ste. 100
                                                                                                          Milpitas, CA 95035-5119


(d)Gilbraltar Industries                             (d)Integrated Supply Network                         (d)KTM Motorcycles
3556 Lake Shore Road                                 2727 Interstate Drive                                30100 Technology Drive
Buffalo, NY 14219-1485                               Lakeland, FL 33805-2304                              Murrieta, CA 92563-2542



(d)Stanley                                           (d)Suez WaterTech & Solutions                        (d)Wayne
1000 Stanley Drive                                   4636 Somerton Road                                   3814 Jarrett Way
Concord, NC 28027-7679                               Feasterville Trevos, PA 19053-6742                   Austin, TX 78728-1298



(d)Xerium Technologies                               (d)YRC Freight                                       (d)Alex D Moglia +
1401 Capital Blvd                                    10990 Roe Avenue                                     Moglia Advisors
Youngsville, NC 27596                                Overland Park, KS 66211-1213                         1325 Remington Road, Suite H
                                                                                                          Schaumburg, IL 60173-4815


End of Label Matrix
Mailable recipients   131
Bypassed recipients    12
Total                 143
